  Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.26 Page 1 of 13




David J. Jordan (1751)
david.jordan@stoel.com
Wesley F. Harward (15623)
wesley.harward@stoel.com
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: 801.328.3131

Attorneys for Defendant Corporation of the
  President of The Church of Jesus Christ of
  Latter-day Saints

                IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH

LYNETTE COOK, RODNEY JAY                        MOTION TO DISMISS AND
VESSELS, JULIE TITTLE                          MEMORANDUM IN SUPPORT
TAGGART,
            Plaintiffs,                  Case No. 2:20-cv-00080-TS-PMW
    v.
                                         The Honorable Ted Stewart
CORPORATION OF THE
PRESIDENT OF THE CHURCH OF               ORAL ARGUMENT REQUESTED
JESUS CHRIST OF LATTER-DAY
SAINTS, a Utah corporation sole,

               Defendant.
    Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.27 Page 2 of 13




Cases

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ..............................................................................................4

Bryce v. Episcopal Church in Diocese of Colo.,
   289 F.3d 648 (10th Cir. 2002) .............................................................................. 7

Emp’t Div., Dep’t of Human Res. of Or. v. Smith,
  494 U.S. 872 (1990) ..........................................................................................5, 6

Kedroff v. St. Nicholas Cathedral of Russian Orthodox Church in N.
  Am.,
  344 U.S. 94 (1952) ................................................................................................6

Peterson v. Shanks,
   149 F.3d 1140 (10th Cir. 1998) ............................................................................ 5
Presbyterian Church in U.S. v. Mary Elizabeth Blue Hull Memorial
   Presbyterian Church,
   393 U.S. 440 (1969) ..........................................................................................6, 7

Serbian E. Orthodox Diocese for U.S. of Am. & Canada v.
   Milivojevich,
   426 U.S. 696 (1976) ..............................................................................................5

In re The Bible Speaks,
    869 F.2d 628 (1st Cir. 1989) .................................................................................7

United States v. Ballard,
  322 U.S. 78 (1944) ................................................................................................6

Van Schaick v. Church of Scientology of Calif., Inc.,
  535 F. Supp. 1125 (D. Mass. 1982) ...................................................................... 8
   Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.28 Page 3 of 13




                                RELIEF SOUGHT

      Corporation of the President of The Church of Jesus Christ of Latter-day

Saints (the “Church”) moves to dismiss the Complaint under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. The Complaint fails to state a claim on which

relief can be granted. Because no amendment could cure the defects, the

Complaint should be dismissed with prejudice.

                                 INTRODUCTION

      Plaintiffs are former members of The Church of Jesus Christ of Latter-day

Saints. Their complaint against the Church—and the basis for this lawsuit—is that

the Church professes to believe in the Book of Mormon, but “[i]n practice” it

“totally ignores the powerful message of the BOM and inserts in its place false

doctrines ….” Compl. ¶ 133. Plaintiffs allege that the Church “fails to practice the

. . . most basic and important tenets” contained in the Church’s canonical scripture,

the Book of Mormon. Id. ¶ 141. Specifically, Plaintiffs cite various passages of

the Book of Mormon and argue that Church practices are inconsistent with those

passages. Among other things, Plaintiffs complain about the Church expending

resources on building temples and meetinghouses, an ecclesiastical conference

center, genealogical research facilities, its extensive missionary program, as well as

other “facilities, education and activity programs, and family history centers for its
   Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.29 Page 4 of 13




30,500 congregations.” Id. ¶¶ 77-83. Plaintiffs argue that each of those

expenditures are somehow inconsistent with the teachings of the Book of Mormon.

      The Church categorically and unequivocally denies that any of its practices

are inconsistent with canonical scripture. Indeed, the Church maintains that all its

efforts (including its financial practices) further the Church’s mission—and the

Book of Mormon’s purpose—of inviting others to come unto Jesus Christ.

      Plaintiffs are, of course, entitled to believe and preach whatever religious

doctrine they wish. The First Amendment affords them that privilege. But the

First Amendment also protects the Church’s ability to preach its beliefs. The

Supreme Court has been clear that this means that the state, including the courts,

cannot wade into disputes over orthodoxy. Simply put, the First Amendment

prohibits this Court from weighing and interpreting Church scripture and deciding

whether Church practices are consistent with that scripture.

      The flaws in Plaintiffs’ theory are further revealed by the relief they request.

“Plaintiffs ask this Court to prohibit the Church from sharing its beliefs while

establishing their beliefs—and their interpretation of the Book of Mormon—as the

orthodox interpretation.” (Emphasis added.) The First Amendment denies civil

courts jurisdiction to resolve debates about the meaning of scriptural passages and




                                         -2-
   Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.30 Page 5 of 13




prohibiting a church from teaching its beliefs. The Court should dismiss Plaintiffs’

Complaint with prejudice.

                  SUMMARY OF RELEVANT ALLEGATIONS

       The Complaint makes the following allegations:

       1.      Plaintiffs are former members of The Church of Jesus Christ of

Latter-day Saints. Compl. ¶ 54.

       2.      Plaintiffs allege that they joined the Church and supported it because

they believe in the tenets taught in the Book of Mormon. Id. ¶ 24.

       3.      The Book of Mormon is part of the Church’s canonical scripture.

Id. ¶ 4.

       4.      The Church expends tithes and other offerings from members in at

least the following ways:

            • To build and maintain temples;

            • To build and maintain a conference center;

            • To build and maintain meetinghouses;

            • To build and operate genealogical research facilities and family

               history centers;

            • To operate its extensive missionary program throughout the world;




                                           -3-
   Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.31 Page 6 of 13




           • To “fund facilities, education and activity programs, and family

              history centers for its 30,500 congregations”; and

           • To fund and operate universities, a business college, and seminary and

              institute programs. Id. ¶ 77-84.

      5.      Plaintiffs allege that these actions are inconsistent with their

interpretation of the Book of Mormon. Id.

      6.      Plaintiffs allege that the Book of Mormon “plays no role in the

Church’s doctrine” and the Church “fails to practice the [Book of Mormon’s] most

basic and important tenets.” Id. ¶¶ 138, 141.

      7.      In sum, Plaintiffs allege that the Church “totally ignores the powerful

message of the [Book of Mormon] and inserts in its place false doctrines, including

vain and foolish promises that families can be together forever, subject to false

ordinances, rituals, temple attendance requirements, church attendance

requirements, tithing requirements, and endless genealogies.” Id. ¶ 133.

                                LEGAL STANDARD

      “A complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citation omitted). “[O]nly a complaint that

states a plausible claim for relief survives a motion to dismiss.” Id. at 679


                                           -4-
   Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.32 Page 7 of 13




(emphasis added). The court cannot “supply additional facts” or “construct a legal

theory” for the plaintiff where a justiciable claim has not been pleaded. Peterson

v. Shanks, 149 F.3d 1140, 1143 (10th Cir. 1998) (citation omitted).

                                    ARGUMENT

      Plaintiffs essentially allege that their faith in The Church of Jesus Christ of

Latter-day Saints was fraudulently induced because the Church professes belief in

the Book of Mormon but fails to understand and live by what they believe it

actually teaches. Specifically, Plaintiffs assert four fraud-based causes of action

arguing that the Church committed fraud by not correctly following the Book of

Mormon’s teachings. Their complaint presents a purely theological dispute that

cannot be resolved by the courts.

      Civil courts have “no jurisdiction” over a “theological controversy.”

Serbian E. Orthodox Diocese for U.S. of Am. & Canada v. Milivojevich, 426 U.S.

696, 713-14 (1976). “The free exercise of religion means, first and foremost, the

right to believe and profess whatever religious doctrine one desires.” Emp’t Div.,

Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872, 877 (1990). Thus, religious

organizations have the right “to decide for themselves, free from state interference,

matters of church government as well as those of faith and doctrine.” Kedroff v.




                                         -5-
   Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.33 Page 8 of 13




St. Nicholas Cathedral of Russian Orthodox Church in N. Am., 344 U.S. 94, 116

(1952) (emphasis added).

      Hence, a civil court cannot “lend its power to one or the other side in

controversies over religious authority or dogma.” Smith, 494 U.S. at 877.

Churches like individuals “may not be put to the proof of their religious doctrines

or beliefs.” United States v. Ballard, 322 U.S. 78, 86 (1944). Courts cannot

question “the validity of particular litigants’ interpretations of [religious] creeds”

because it is simply “not within the judicial ken.” Smith, 494 U.S. at 887. Simply

put, the First Amendment puts beyond the reach of civil courts “all questions

concerning the truth or falsity of religious beliefs or doctrines.” Ballard, 322 U.S.

at 88. There is no non-frivolous argument that the First Amendment allows this

Court to adjudicate the theological and religious questions raised by Plaintiffs.

      The United States Supreme Court case Presbyterian Church in U.S. v. Mary

Elizabeth Blue Hull Memorial Presbyterian Church is instructive. 393 U.S. 440

(1969). In that case, a dispute arose between two local churches and the general

church concerning control of certain properties. Id. at 442. At that time, “Georgia

law implie[d] a trust of local church property for the benefit of the general church

on the sole condition that the general church adhere to its tenets of faith and

practice existing at the time of affiliation by local churches.” Id. at 443. Thus, the


                                           -6-
   Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.34 Page 9 of 13




issue for the jury was whether the “actions of the general church ‘amount[ed] to a

fundamental or substantial abandonment of the original tenets and doctrines of the

(general church).’” Id.

      The Supreme Court unanimously held that this “departure-from-doctrine”

test violated the First Amendment. It explained “the departure-from-doctrine

element . . . requires the civil court to determine matters at the very core of

religion—the interpretation of particular church doctrines and the importance of

those doctrines to the religion. Plainly, the First Amendment forbids civil courts

from playing such a role.” Id. at 450. But that is exactly the role Plaintiffs ask this

Court to play. Plaintiffs want this Court (or a jury) to determine whether the

Church’s practices are consistent with the correct interpretation of Book of

Mormon. “To reach those questions would require [this Court] to engage in the

forbidden process of interpreting and weighing church doctrine.” Id. at 451.

      To be sure, the First Amendment “does not allow purely secular statements

of fact to be shielded from legal action merely because they are made by officials

of a religious organization.” In re The Bible Speaks, 869 F.2d 628, 645 (1st Cir.

1989); see also Bryce v. Episcopal Church in Diocese of Colo., 289 F.3d 648, 657

(10th Cir. 2002) (“The church autonomy doctrine is not without limits, however,

and does not apply to purely secular decisions, even when made by churches.”).


                                          -7-
  Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.35 Page 10 of 13




But the “religious tenets” of a church are off limits to judicial scrutiny. Thus, fraud

claims against churches can only involve “purely secular” statements of fact

because courts cannot adjudicate religious beliefs or claims. Van Schaick v.

Church of Scientology of Calif., Inc., 535 F. Supp. 1125, 1140 (D. Mass. 1982).

      Plaintiffs’ allegations are not even tinged with secular overtones but are

instead entirely ecclesiastical. Plaintiffs repeatedly fault the Church for engaging

in conduct, such as building temples and family history centers, that they believe is

in “direct violation of the [Book of Mormon].” Compl. ¶ 77. What the Book of

Mormon teaches about the importance of temples and family history is obviously

not a “purely secular” question. The very essence of Plaintiffs’ claims is that

supposedly the Church “fraudulent[ly] claims … that it is following the BOM

when, in fact, it misrepresents and does not support the teachings contained in the

BOM.” Id. ¶ 42. To adjudicate such a claim, this Court would have to make itself

the arbiter of the true meaning of the Book of Mormon.

      The allegations Plaintiffs make within their separate causes of action are all

of the same kind. Plaintiffs’ common-law fraud claim is based entirely on the

allegation that the Church tells members and prospective members that it believes

in and teaches the Book of Mormon, when in fact “the Church totally ignores the

powerful message of the [Book of Mormon] and inserts in its place false doctrines


                                          -8-
  Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.36 Page 11 of 13




….” Compl. ¶ 133. Far from being “purely secular,” Plaintiffs’ fraud claim

presents a non-justiciable theological dispute.

      These frivolous fraud allegations, in turn, form the basis for Plaintiffs’

equally frivolous RICO claim. The Church’s supposed fraudulent representations

regarding the Book of Mormon constitute “racketeering activities, as defined by 18

U.S.C. §§ 1961(1) and (5),” Plaintiffs allege. Id. ¶ 89. As Plaintiffs would have it,

failing to follow their interpretation of the teachings in the Book of Mormon is a

federal crime. Presumably, this is the mail fraud and wire fraud Plaintiffs attempt

to plead as yet another cause of action. Id. ¶¶ 114-21.

      Plaintiffs support their claim for intentional infliction of emotional distress

with the conclusory allegation that the Church’s “behavior … towards its members

and investigators” is “outrageous” and “intended … to cause emotional

distress ….” Id. ¶¶ 159-60. That “behavior” can only be the Church’s failure to

follow Plaintiffs’ interpretation of the Book of Mormon. This is no less frivolous

than Plaintiffs’ fraud and RICO claims.

      Finally, Plaintiffs’ “Humanitarian Fraud” claim is nothing more than a litany

of criticisms of the Church’s humanitarian efforts that have nothing to do with

Plaintiffs themselves. According to Plaintiffs, the Church’s humanitarian efforts

“negatively affect local economic infrastructures” and “eliminate[ ] employment


                                          -9-
  Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.37 Page 12 of 13




opportunities for the poor allegedly served by the fraudulent humanitarian aid.”

Id. ¶ 170. Whatever Plaintiffs’ views on the subject, they do not plead a claim that

the Plaintiffs were defrauded.

                                 CONCLUSION

      Plaintiffs’ Complaint fails to state anything even approaching a justiciable

claim. Their claims are plainly forbidden by the First Amendment. The Complaint

should be dismissed with prejudice.

       DATED: March 3, 2020.
                                               STOEL RIVES LLP


                                               /s/ David J. Jordan
                                               David J. Jordan
                                               Wesley F. Harward

                                               Attorneys for Defendant Corporation of
                                                 the President of The Church of Jesus
                                                 Christ of Latter-day Saints




                                        -10-
Case 2:20-cv-00080-TS Document 6 Filed 03/03/20 PageID.38 Page 13 of 13




                      CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of March, 2020, a copy of the

foregoing MOTION TO DISMISS AND MEMORANDUM IN SUPPORT

was served, via U.S. Mail on the following:


          Lynnette Cook                           Rodney Jay Vessels
          228 W. Garden Pk                        230 W. Garden Pk
          Orem, UT 84057                          Orem, UT 84057

          Julie Little Taggart
          225 S. 300 E. #507
          Salt Lake City, UT 84111



                                                /s/ Stacy Kamaya




                                     -11-
